—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered February 9, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find the challenged remarks to be based on the evidence and responsive to the defense summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.